IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,664-01


                      EX PARTE DANIEL EARL MAPLES JR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. W99-00670-K(A)
                   IN THE CRIMINAL DISTRICT COURT NUMBER 4
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

theft of property by a public servant and sentenced to imprisonment for two years.

        On, an order designating issues was signed by the trial court and an affidavit was requested

from counsel. However, there are no findings, nor an affidavit. We remand this application to the

Criminal District Court Number 4 of Dallas County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: August 26, 2015
Do not publish